976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SWEET HOME CHAPTER OF COMMUNITIES FOR A GREAT OREGON, etal., Headwaters, National Audubon Society, et al.,Appellants,v.Manuel LUJAN, Jr., et al.SWEET HOME CHAPTER OF COMMUNITIES FOR A GREAT OREGON, etal., Appellants,v.Manuel LUJAN, Jr., Secretary of Interior, et al.
Nos. 92-5024, 92-5255.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1992.

Before MIKVA, Chief Judge, and SILBERMAN and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for voluntary dismissal of No. 92-5024, motion to consolidate appeals and schedules, and the opposition thereto, it is


2
ORDERED that the motion for voluntary dismissal of No. 92-5024 be granted.   It is


3
FURTHER ORDERED that the motion to consolidate be dismissed as moot.   It is


4
FURTHER ORDERED that the request to substitute No. 92-5255 for No. 92-5024 on the court's calendar be denied.   It is


5
FURTHER ORDERED that the briefing schedule proposed by the parties in No. 92-5255 be adopted:


6
Appellants' Brief and Appendix ......... 10/26/92


7
Appellees' Brief ....................... 11/25/92


8
Appellants' Reply Brief ................ 12/09/92


9
The Clerk is directed to place No. 92-5255 in the court's stand-by pool for the scheduling of oral argument.   The Clerk is further directed to issue forthwith to respondent a certified copy of this order in lieu of formal mandate in No. 92-5024 only.   The Clerk is also directed to file a copy of this order in both No. 92-5024 and 92-5255.